DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: gas-moving element and sensing element in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Carnahan et al (US 2017/0122931), hereinafter Carnahan in view of Oki et al (US 2009/0275852), hereinafter Oki.
Regarding claim 1, Carnahan teaches a sensor (Figs. 2, 3, abstract) comprising:
a housing (Fig. 3: 304 and 305), wherein the housing has an opening configured to receive a sensing element (Fig. 3: 310, 303a, paragraph 87);
an electric circuit operably connected to the housing (Fig. 3: 302, paragraph 87) wherein the electric circuit is configured to detect at least one electrical characteristic across at least one pair of electrodes positioned on the sensing element (paragraph 89, measure a resistance change across 2 or more electrodes, in another embodiment measures current or voltage);
at least one gas-moving element (paragraph 85, and paragraph 110 teaches control of flow through the device); and
a reader in communication with the electric circuit (Fig. 2: 203, Fig. 3: 308, Fig. 4: 408, paragraph 87-89 device to compare information about a gas volume external to the housing), wherein the reader is configured to compare information about a gas volume external to the housing with information about a gas volume within the housing. (paragraph 86, 87-89 device to compare information about a gas volume external to the housing)
Carnahan teaches air moving elements but does not teach a gas-moving element in electrical communication with the electric circuit.
However, Oki teaches a similar device (abstract, Fig. 3) which has a gas moving element in electrical communication with the electric circuit. (paragraph 187)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Carnahan with the pump of Oki in order to control the flow through the device. (paragraph 124)

Regarding claim 2, Carnahan in view of Oki teaches the sensor of claim 1, and Carnahan further teaches wherein the shape of the opening matches the cross-sectional shape of the sensing element. (Figs. 2, 3)

Regarding claim 3, Carnahan in view of Oki teaches the sensor of claim 2, and further teaches wherein a detection surface of the sensing element comprises the at least one pair of electrodes. (paragraph 89)

Regarding claim 4, Carnahan in view of Oki teaches the sensor of claim 3, wherein the housing further comprises at least one gas intake opening (Fig. 2: 2020) and at least one gas exhaust opening (holes at 218) configured to direct a predetermined flow rate of gas to contact the detection surface of the sensing element after which the predetermined flow rate of gas is forced out of the housing by the gas-moving element. (paragraphs 85-87, internal chamber may be designed to control the flow) (Oki paragraph 124, the pump may be used to regulate the flowrate, the gas flows through the housing)

Regarding claim 5, Carnahan in view of Oki teaches the sensor of claim 4, and Carnahan further teaches wherein the detection surface of the sensing element is oriented substantially perpendicular to the predetermined flow of gas. (Carnahan Fig. 2-3) 

Regarding claim 6, Carnahan in view of Oki teaches the sensor of claim 2, and Carnahan further teaches wherein the electric circuit is affixed to the housing. (Fig. 2, Fig. 3, Fig. 4A, 408 attached via 402)

Regarding claim 7, Carnahan in view of Oki teaches the sensor of claim 1, and in another embodiment, Carnahan teaches wherein the electric circuit is positioned within the housing. (Fig. 3, Fig. 4B)
It would have been obvious to a person of ordinary skill in the art to have provided Carnahan in view of Oki with the alternative embodiment since Carnahan teaches the strip (and therefore the reader, Fig. 4B teaches an embodiment where the reader is integrated in the strip 403) may be placed into the gas stream in any orientation. 

Regarding claim 8, Carnahan in view of Oki teaches the sensor of claim 7, and further teaches wherein the electric circuit is affixed to at least one interior wall of the housing. (Fig. 4B: 417 and 421, paragraph 97)

Regarding claim 9, Carnahan in view of Oki teaches the sensor of claim 1, and Carnahan in another embodiment further teaches wherein when the sensing element is inserted in the opening (Figs. 2-3), there is substantially no fluid communication from the outside of the housing to the inside of the housing through the interstitial space between the opening and the sensing element. (paragraph 173, plug 1134 acts as a sealing mechanism)
It would have been obvious to a person or ordinary skill in the art prior to the filing date of the invention to have provided Carnahan in view of Oki with substantially no fluid communication from the outside of the housing through the interstitial space between the opening and the sensing element as taught by Carnahan to prevent ambient air from entering the test area. 

Regarding claim 10, Carnahan in view of Oki teaches the sensor of claim 1, and Carnahan teaches wherein the gas comprises particulates. (paragraph 187 may be used to measure air quality)

Regarding claim 11, Carnahan in view of Oki teaches the sensor of claim 1, and Carnahan further teaches wherein the electrical characteristic is at least one of resistance, inductance, capacitance, and electrical impedance. (paragraph 89, resistance)

Regarding claim 12, Carnahan in view of Oki teaches the sensor of claim 1, and Carnahan further teaches wherein the sensor comprises a heating element configured to increase the temperature of at least a portion of a sensing element surface. (Fig. 9c, paragraph 163-165)

Regarding claim 13, Carnahan in view of Oki teaches the sensor of claim 1, Carnahan further teaches wherein the sensor is configured to apply electrical power to a least one heating element on the sensing element. (Fig. 9C, paragraph 163) 

Regarding claim 14, Carnahan in view of Oki teaches the sensor of claim 1, and Oki teaches wherein the sensor comprises a cooling element configured to decrease the temperature of at least a portion of a sensing element surface. (Fig. 1, 3 104, paragraph 67)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Carnahan with the cooling element configured to decrease a temperature of at least a portion of a sensing element surface to allow the water vapor from the exhaled breath to be condensed. (paragraph 67)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Carnahan in view of Oki and further in view of Pariseau et al (US 2016/0067531), hereinafter Pariseau.
Regarding claim 15, Carnahan in view of Oki teaches the sensor of claim 1 but do not disclose a respirator fit system using the sensor.
However, Carnahan teaches the use of device in measuring in the exhaled breath and can be used for other uses. (paragraph 184)
Pariseau teaches that a sensor may be used to perform a fit test for a mask. (abstract, paragraph 17)
It would have been obvious to a person of ordinary skill in the art to have substituted the sensor of Pariseau with the sensor of Carnahan in view of Oki since either sensor would be capable of functioning to detect differences between the inside of the mask and the outside of the mask. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785